Citation Nr: 0125280	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  01-04 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches secondary 
to the service-connected fracture of the nose.

2.  Entitlement to an increased rating for low back syndrome, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 





INTRODUCTION

The veteran had active service from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, granted an 
increased, 10 percent, rating for low back syndrome and 
denied service connection for headaches as secondary to the 
service-connected fracture of the nose.  The veteran's claim 
for an increased rating for his service-connected low back 
syndrome will be addressed in the remand following the 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for service connection 
for headaches has been obtained by the RO.

2.  The preponderance of the evidence weighs against a 
finding that the veteran's headaches are due to his service-
connected fracture of the nose.


CONCLUSION OF LAW

The veteran's headaches are not due to or aggravated by the 
service-connected fracture of the nose.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By May 1972 rating decision, the RO in pertinent part granted 
service connection for fracture of the nose and assigned a 0 
percent rating.

In November 1998 the veteran claimed service connection for 
headaches, secondary to his "nose deflection".  He claimed he 
had been treated at Suarez Medical Center for his headaches.  

In December 1998 the RO sent a letter to Suarez Medical 
Center requesting treatment records for the veteran.  No 
response was received, and by letter dated in February 1999 
the RO advised the veteran that no reply had been received 
from Suarez Medical Center.  Received in March 1999, 
apparently from the veteran, were laboratory reports and 
treatment records from Dr. Suarez, dated from May 1990 to 
October 1997 which showed that on several occasions the 
diagnosis or assessment was "H/A" (apparently headaches).  

On VA examination in June 1999 the veteran reported that in 
service in 1970 he was punched in the nose and his nose was 
broken.  He reported that he subsequently had an onset of 
right frontal headache, which he described as being a sharp 
pain originating at the medial aspect of the right brow and 
extending over the frontal region, over across the eye, into 
the temporal region.  He claimed that these symptoms were 
present two to three times a year and lasted for 
approximately one week each.  He did not have any associated 
nasal or visual symptoms when he had the headaches.  
Examination showed palpable old nose fracture, and intranasal 
examination revealed no significant obstruction on either 
side.  The diagnoses included headaches, not likely related 
to the veteran's deviated septum.

In a March 2001 letter, the RO advised the veteran of the 
Veterans Claims Assistance Act of 2000, and the applicability 
to his claim.  He was also advised of the evidence need to 
establish entitlement to service connection. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service. 38 
U.S.C.A.  §§ 1110.  In addition, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Service connection may also be established when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The record reflects that the veteran has a current disability 
of headaches, and that service connection has been 
established for fracture of the nose.  On VA examination in 
1999, the examiner essentially opined that the veteran's 
headaches were "not likely related" to his deviated septum.  
This evidence tends to show that the veteran's headaches are 
not related to the service-connected fracture of the nose.

There is no medical evidence of record which tends to support 
the veteran's contentions.  And although the veteran has 
claimed that his headaches were caused by, and alternatively 
aggravated by, his service-connected fracture of the nose, 
the veteran is a lay person, and as a layperson, he does not 
have the expertise to opine regarding medical etiology.  
Layno v. Brown, 6 Vet. App. 465 (1994).  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
The clear preponderance of the evidence shows that the 
veteran's headaches are not related to the service-connected 
fracture of the nose, and that service connection on a 
secondary basis is not warranted.  38 C.F.R. §§ 3.303, 3.310; 
Gilbert, supra.


Applicability of the Veterans Claims Assistance Act

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)).  This change in the law and regulations is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  The veteran has been 
notified in the June 1999 rating decision, the March 2001 
statement of the case, and the March 2001 letter from the RO 
of what would be necessary, evidentiary wise, for the grant 
of service connection for headaches.  Additionally, the 
veteran was notified in the March 2001 letter from the RO of 
the need to provide information pertaining to treatment for 
his headaches.  The Board therefore concludes that the 
discussions in the rating decision, the statement of the 
case, and the RO's letter sent to the veteran adequately 
informed the veteran of the information and evidence needed 
to substantiate this claim, and complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The veteran 
has reported receiving treatment from Suarez Medical Center 
for his headaches.  The record reflects that the RO attempted 
to obtain these records, but received no reply and advised 
the veteran of such.  Thus, the Board finds that the RO 
provided the requisite assistance to the veteran in obtaining 
named VA treatment records.  The veteran apparently obtained 
treatment records from Dr. Suarez and submitted them to the 
RO.  The record also reflects that the veteran underwent a VA 
examination pertaining to whether his headaches were related 
to the service-connected fracture of the nose.  The Board 
therefore finds that the RO provided the necessary assistance 
to the veteran in obtaining the evidence needed to 
substantiate his claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the veteran in this case.  Thus, the Board finds 
that further development is not warranted. 


ORDER

Service connection for headaches, secondary to the service-
connected fracture of the nose, is denied.


REMAND

As noted above, the statutes governing the adjudication of 
claims for VA benefits have recently been amended and new 
regulations have been adopted to implement the new 
legislation.  The amended statutes and regulations direct 
that, upon receipt of a complete or substantially complete 
application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, supra.  On 
remand the RO should ensure that this claim is considered 
under the amended statutes and regulations.  

On VA examination in 1999 the veteran reported having back 
pain "most of the time" and that it had been getting worse 
over the years.  He reported that once or twice a year he had 
a severe exacerbation of back pain, and that he had to modify 
his activities to accommodate his back pain.  The veteran 
reported that he did not want to go through range of motion 
as he was afraid he would "pull his back".  Range of motion 
was noted to be about 30 degrees on flexion, 20 degrees on 
extension, and 20 degrees on rotation.  The examiner noted 
that the veteran was "not limited to his range of motion, 
however, he did not want to go through them, as he was afraid 
this would aggravate his back".  The impression was lower 
back muscle strain and chronic muscle sprain and it was noted 
that the exact range of motion was difficult to ascertain 
secondary to the veteran's inability to cooperate with the 
examination.  The VA examiner then noted that "the limited 
range of motion documented may give some guidelines".  

The veteran essentially contends that his VA examination of 
the spine in June 1999 was inadequate for rating purposes.  
He claimed that he did cooperate with the examination, but 
that he was having a lot of pain in his back that day and 
that he was afraid that anything done to him would hurt.  He 
requested that his treatment from Orlando VAOPC be reviewed, 
and he reported that he was on medication for his back and 
suffered severe muscle spasms, which he reportedly told the 
VA examiner about.  In the September 2001 informal hearing 
presentation, the veteran's representative contended, on his 
behalf, that his condition had "worsened".

The Board finds the evidence of record is insufficient to 
ascertain the current severity of the veteran's service-
connected low back disability.  Although the VA examiner 
reported that the veteran was not limited to the range of 
motion findings on the VA examination, the examiner also 
noted that "the limited range of motion documented may give 
some guidelines".  Thus, it is unclear as to the severity of 
the veteran's limitation of motion of the lumbar spine, if 
any.  

Additionally, the RO's attention is directed to the Court's 
decision in the case of DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Therein, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45.  It was specified that the medical examiner 
should be asked to determine the extent of functional 
disability due to pain and determine whether the joint in 
question exhibited weakened movement, excess fatigability or 
incoordination, and such determinations, if feasible, should 
be expressed in terms of the degree of additional range-of-
motion loss or ankylosis due to any weakened movement, excess 
fatigability or incoordination.  It was also held that 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
Thus, on remand the veteran should be scheduled for another 
VA orthopedic examination in order to determine the current 
severity of his service-connected low back disability.  The 
veteran is requested to cooperate with the VA orthopedic 
examination to the fullest extent that he is able so that an 
accurate picture of his service-connected disability may be 
established.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a)) are fully met.  

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his low back syndrome since June 1999.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
ascertain the nature and current severity 
of his service-connected low back 
syndrome.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination and the 
examiner should specifically note that 
the file has been reviewed.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
If the veteran does not cooperate in such 
testing, this fact should be specifically 
noted and the examiner should provide a 
discussion explaining how the appellant's 
failure to fully cooperate with range of 
motion testing impacts the validity of 
the medical examination.  The examiner 
should be asked to determine whether the 
veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, if 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the low back is used repeatedly 
over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If this 
is not feasible, then the examiner should 
so indicate.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The veteran is also advised that failure to 
cooperate by not reporting for a scheduled examination may 
result in the denial of his claim. 38 C.F.R. § 3.655 (2001).  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 



